[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a Declaratory judgment alleging that the respondent has imposed sanctions that affect the rights, duties or privileges of the petitioner pursuant to improperly promulgated regulations in deciding disciplinary cases. He claims that he has forfeited "earned good time credits" under the regulations prior to their promulgation pursuant to the UAPA (G.S 4-168 et seq.). The respondent has moved to dismiss in that P.A. 97-168 excepts from the requirements of the UAPA disciplinary regulations of the Department of Correction and validates such, adopted prior to the effective date of this act. See Beasley v. Commissioner ofCorrection, 50 Conn. App. 421.
The Commissioner is authorized by G.S. 18-81 to promulgate the prison's administrative rules Any act of misconduct or refusal to obey the established rules subjects the inmate to the loss of credits already earned. G.S. 18-7a(c). It doesn't appear that the petitioner contests the authority granted under these statutes but only a failure to promulgate the prison's regulations pursuant to the UAPA. It is clear that P.A. 97-168
obviates that need. Beasley v. Commissioner of Correction,50 Conn. App. 421, 435.
For the above reasons the petition is dismissed. CT Page 13508
Thomas H. Corrigan Judge Trial Referee